Exhibit 10.3






        


COMERICA INCORPORATED
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”) between Comerica Incorporated (the “Company”)
and XXXXXX (the “Participant”) is effective as of XXXXXX (the “Effective Date”).
Any undefined terms appearing herein as defined terms shall have the same
meaning as they do in the Comerica Incorporated 2018 Long-Term Incentive Plan,
as amended and/or restated from time to time, or any successor plan thereto (the
“Plan”). The Company shall provide a copy of the Plan to the Participant upon
request.
WITNESSETH:
1.
Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
Company hereby awards the Participant, subject to the terms and conditions of
the Plan (incorporated herein by reference), and subject further to the terms
and conditions in this Agreement, XXXXXX restricted stock units (“RSUs”) (the
“Award”). Each RSU shall represent an unfunded, unsecured right for the
Participant to receive one (1) Share, as described in this Agreement.



2.
Ownership Rights. The Participant shall have no voting or other ownership rights
in the Company arising from the Award of RSUs under this Agreement prior to the
delivery of Shares upon the vesting and settlement of RSUs underlying the Award.



3.
Dividend Equivalents. If cash dividends are declared by the Board on the Common
Stock on or after the Effective Date and prior to the Settlement Date (as
defined below), cash dividend equivalents (the “Dividend Equivalents”) shall
accrue on the Shares underlying RSUs, whether such RSUs are vested or unvested,
which Dividend Equivalents shall be subject to vesting and forfeiture on the
same terms and conditions as the underlying RSUs. Such Dividend Equivalents
shall be in an amount of cash per RSU equal to the cash dividend paid with
respect to each outstanding Share and shall be credited on the declaration date
applicable to Shares. The Dividend Equivalents accrued prior to each Settlement
Date shall be paid to the Participant with respect to all vested RSUs as soon as
administratively feasible (and in no event more than forty-five (45) days)
following each Settlement Date. The Dividend Equivalents accrued on Shares
underlying RSUs that do not vest and are forfeited shall be forfeited for no
consideration on the date such RSU is forfeited.



4.
Vesting and Settlement of Award.



a.
General. Except as otherwise provided in the Plan and this Agreement, the Award
shall vest and become free of restrictions in accordance with the following
schedule: 50% of the RSUs covered by the Award shall vest and become free of
restrictions on the third anniversary of the Effective Date and 25% of the RSUs
covered by the Award shall vest and become free of restrictions on each of the
fourth and fifth anniversaries of the Effective Date (or, if any such date is
not a business day, the business day immediately preceding such date) (each, a
“Vesting Date”), subject to the Participant’s continued employment by the
Company or one of its Affiliates through the applicable Vesting Date. Any RSU
representing a fraction of a Share that would otherwise vest on any date shall
be rounded down to the next lowest whole number, with any such fraction added to
the portion of the Award that vests and becomes free of restrictions on the next
Vesting Date.



Except as otherwise provided in this Agreement, the vested portion of the Award
shall be settled in Common Stock as soon as reasonably practicable (and in no
event more than forty-five (45) days) following the applicable Vesting Date
(each date of settlement, a “Settlement Date”). On each Settlement Date, the
Company shall issue to the Participant (or, in the case of the Participant’s
death, to the Participant’s designated beneficiary pursuant to Section 13(f) of
the Plan, as applicable or, in the case of the Participant’s Disability, to the
Participant’s guardian or legal representative, if applicable and if permissible
under applicable law) a number of whole Shares equal to the number of RSUs that
are vested but unsettled as of immediately prior to the applicable Settlement
Date (the “Settlement Shares”). Upon the issuance of the Settlement Shares in
settlement of the vested RSUs, such portion of the Award shall be settled in
full and the Participant (or his or her designated beneficiary pursuant to
Section 13(f) of the Plan, in the case of death) shall have no further rights
with respect to such portion of the Award,





--------------------------------------------------------------------------------




Restricted Stock Unit Award Agreement
Page 2 of 6

other than with respect to the payment of the Dividend Equivalents accrued with
respect to such vested RSUs.
b.
Disability or Death Prior to a Change in Control. In the event of (i) the
Participant’s Termination of Service due to Disability or death or (ii) death
following Retirement, in each case, prior to both the final Vesting Date and a
Change in Control, any RSUs covered by the Award that are unvested shall
immediately and fully vest effective as of the date of the Participant’s
Termination of Service due to Disability or the date of the Participant’s death,
as applicable. The Settlement Date shall occur as soon as reasonably practicable
(and in no event more than forty-five (45) days) following the Participant’s
death or date of Termination of Service due to Disability; provided, however,
that, notwithstanding the foregoing, if the Award constitutes non-qualified
deferred compensation subject to Section 409A of the Code, in the event of the
Participant’s Termination of Service due to Disability, the Settlement Date
shall be the originally scheduled Vesting Date with respect to the applicable
portion of the Award or, if the Applicable Exchange is not open for trading on
such date, the first trading day thereafter (or, if earlier, as soon as
reasonably practicable (and in no event more than forty-five (45) days)
following the Participant’s death).



c.
Retirement Prior to a Change in Control. In the event of the Participant’s
Termination of Service due to Retirement prior to both the final Vesting Date
and a Change in Control, then, except as provided in Section 4(b), the Award
shall continue to vest and settle in accordance with Section 4(a), provided that
the continued employment requirement shall cease to apply.



d.
Change in Control.



i.
General. A Change in Control shall have the effect provided in Section 10 of the
Plan.



ii.
Replacement Award Granted. If a Replacement Award is provided pursuant to
Section 10(c) of the Plan:



1.
Without Cause or for Good Reason. In the event of a Termination of Service of
the Participant by the Company other than for Cause or by the Participant for
Good Reason, in each case, both prior to the final Vesting Date and within
twenty-four (24) months following a Change in Control, the Award shall
immediately and fully vest effective as of the date of the Participant’s
Termination of Service. For purposes of the RSUs that are vested but not settled
as of the Termination of Service, the Settlement Date shall occur as soon as
reasonably practicable (and in no event more than forty-five (45) days)
following the Termination of Service; provided, however, that, notwithstanding
the foregoing, if the Award constitutes non-qualified deferred compensation
subject to Section 409A of the Code and such Change in Control is not a Section
409A CIC, the Settlement Date shall be the originally scheduled Vesting Date
with respect to the applicable portion of the Award or, if the Applicable
Exchange is not open for trading on such date, the first trading day thereafter
(or, if earlier, as soon as reasonably practicable (and in no event more than
forty-five (45) days) following the Participant’s death).



2.
Disability. In the event of a Termination of Service of the Participant due to
Disability both prior to the final Vesting Date and following a Change in
Control, the Award shall immediately and fully vest effective as of the date of
the Participant’s Termination of Service. For purposes of the RSUs that are
vested but not settled as of the Termination of Service, the Settlement Date
shall occur as soon as reasonably practicable (and in no event more than
forty-five (45) days) following the Termination of Service; provided, however,
that, notwithstanding the foregoing, if the Award constitutes non-qualified
deferred compensation subject to Section 409A of the Code and (A) if such Change
in Control is not a Section 409A CIC or (B) such Termination of Service occurs
more than twenty-four (24) months following such Change in Control, the
Settlement Date shall be the originally scheduled Vesting Date with respect to
the applicable portion of the Award or, if the Applicable Exchange is not






--------------------------------------------------------------------------------




Restricted Stock Unit Award Agreement
Page 3 of 6





open for trading on such date, the first trading day thereafter (or, if earlier,
as soon as reasonably practicable (and in no event more than forty-five (45)
days) following the Participant’s death).


3.
Retirement. In the event of a Termination of Service of the Participant due to
Retirement both prior to the final Vesting Date and following a Change in
Control, the Award shall immediately and fully vest effective as of the date of
the Participant’s Termination of Service. For purposes of the RSUs that are
vested but not settled as of the Termination of Service, the Settlement Date
shall occur (A) if such Change in Control is a Section 409A CIC and
Participant’s Termination of Service occurs within twenty-four (24) months
following such Change in Control, as soon as reasonably practicable (and in no
event more than forty-five (45) days) following the Termination of Service or
(B) if such Change in Control is not a Section 409A CIC or such Termination of
Service occurs more than twenty-four (24) months following such Change in
Control, the Settlement Date shall be the originally scheduled Vesting Date with
respect to the applicable portion of the Award or, if the Applicable Exchange is
not open for trading on such date, the first trading day thereafter (or, if
earlier, as soon as reasonably practicable (and in no event more than forty-five
(45) days) following the Participant’s death). For the avoidance of doubt, if
the Participant’s Termination of Service due to Retirement occurred prior to the
Change in Control, the Settlement Date shall be the originally scheduled Vesting
Date with respect to the applicable portion of the Award or, if the Applicable
Exchange is not open for trading on such date, the first trading day thereafter
(or, if earlier, as soon as reasonably practicable (and in no event more than
forty-five (45) days) following the Participant’s death).



4.
Death. In the event of the Participant’s death both prior to the final Vesting
Date and following a Change in Control, the Award shall immediately and fully
vest effective as of the date of the Participant’s death. For purposes of the
RSUs that are vested but not settled as of the Termination of Service, the
Settlement Date shall occur as soon as reasonably practicable (and in no event
more than forty-five (45) days) following the Participant’s death.



iii.
No Replacement Award Granted. If a Replacement Award is not provided pursuant to
Section 10(c) of the Plan, the Award shall fully vest as of the Change in
Control in accordance with Section 10(b) of the Plan and the Settlement Date
shall occur on the originally scheduled Vesting Date with respect to the
applicable portion of the Award or, if the Applicable Exchange is not open for
trading on such date, the first trading day thereafter (or upon any earlier date
or event following the Change in Control permitted by Section 409A of the
Code).  Nothing herein shall preclude the Company from settling the Award upon a
Section 409A CIC, if it is not replaced by a Replacement Award, to the extent
such settlement is effectuated in accordance with Treas. Reg. §
1.409A-3(j)(4)(ix)(B).



e.
All Other Terminations. Except as provided in this Section 4, if the
Participant’s Termination of Service occurs prior to the Vesting Date, the Award
shall be forfeited for no consideration effective immediately as of the date of
Termination of Service, unless the Committee determines otherwise.



5.
Special Vesting and Forfeiture Terms.



a.
Forfeiture Resulting from Acts Occurring During the Grant Year. Notwithstanding
any other provision of this Agreement, if it shall be determined at any time
subsequent to the Effective Date and prior to each respective Settlement Date
(or, in the case of a termination due to death or Disability, the date of
Termination of Service) that the Participant has, during the calendar year in
which the Effective Date occurs (the “Grant Year”), (i) failed to comply with
Company policies and procedures, including the Code of Business Conduct and
Ethics or the Senior Financial Officer Code of Ethics (if applicable),
(ii) violated any law or regulation, (iii) engaged in negligent or willful
misconduct, (iv) engaged in activity resulting in a significant or material
Sarbanes-Oxley control deficiency, or (v) demonstrated poor risk management or
lack of judgment in discharge of Company duties, and such failure, violation,






--------------------------------------------------------------------------------




Restricted Stock Unit Award Agreement
Page 4 of 6



misconduct, activity or behavior (1) demonstrates an inadequate sensitivity to
the inherent risks of Participant’s business line or functional area, and (2)
results in, or is reasonably likely to result in, a material adverse impact
(whether financial or reputational) on the Company or Participant’s business
line or functional area, all or part of the Award granted under this Agreement
that has not yet become vested at the time of such determination may be
cancelled and forfeited. “Inadequate sensitivity” to risk is demonstrated by
imprudent activities that subject the Company to risk outcomes in future
periods, including risks that may not be apparent at the time the activities are
undertaken.


b.
Forfeiture of Award for Acts Occurring in Years Other Than the Grant Year.
Notwithstanding any other provisions of this Agreement, if the Participant
receives one or more equity awards in any calendar years other than the Grant
Year (an “Other Grant Year”) pursuant to an Award Agreement that contains a
clause substantially similar to Section 5(a) above, and it shall be determined
that Participant, as a result of risk-related behavior, should be subject to the
forfeiture of all or part of any such award granted in such Other Grant Year in
accordance with the terms of such clause, then the unvested portion of the Award
granted under this Agreement shall be subject to forfeiture to the extent
necessary to equal the Unsatisfied Forfeiture Value (as defined below). The term
“Unsatisfied Forfeiture Value” shall mean the value (as determined by the
Committee in its absolute discretion) of any portion of the Award determined by
the Committee to be subject to forfeiture with respect to the Other Grant Year
(without regard to whether or not some portion thereof has already vested) that
has in fact vested prior to such determination by the Committee. All or a
portion of the RSUs granted under this Agreement that have not yet become vested
shall be subject to forfeiture in order to satisfy as much as possible of the
Unsatisfied Forfeiture Value, and the valuation of the Award for such purpose
shall be determined in the absolute discretion of the Committee.



6.
Withholding. The Participant authorizes the Company to withhold from his or her
compensation, including RSUs subject to the Award and the Settlement Shares
issuable hereunder, to satisfy any income and employment tax withholding
obligations in connection with the Award. No later than the date as of which an
amount first becomes includible in the gross income of the Participant for
Federal income tax purposes with respect to any Settlement Shares subject to the
Award, the Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all Federal, state and
local income and employment taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. The Participant agrees
that the Company may delay delivery of the Settlement Shares until proper
payment of such taxes has been made by the Participant. If required pursuant to
the Company’s policy as applied to the Participant or elected by the
Participant, to the extent permitted by law, tax withholding obligations in
respect of the Award shall be satisfied by authorizing the Company to withhold
(provided the amount withheld does not exceed the maximum statutory tax rate in
the Participant’s applicable tax jurisdiction or such lesser amount as is
necessary to avoid adverse accounting treatment for the Company) from the
Settlement Shares otherwise issuable to the individual pursuant to the
settlement of the Award, a number of Shares having a Fair Market Value, as of
the date the obligation to withhold such taxes arises, which will satisfy the
amount of the withholding tax obligation. Further, unless determined otherwise
by the Committee, the Participant may satisfy such obligations under this
Section 6 by any other method authorized under Section 13(d) of the Plan.



7.
Section 409A of the Code.



a.
To the extent that the Award is construed to be nonqualified deferred
compensation subject to Section 409A of the Code, the Company shall use its
reasonable efforts to operate, administer, construe and interpret this Agreement
in a manner that minimizes adverse tax consequences to the Participant and is
consistent with the requirements of Section 409A of the Code. Any payments that
qualify for the “short-term deferral” exception or another exception under
Section 409A of the Code shall be paid under the applicable exception. Each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation. In no event may the Participant, directly or
indirectly, designate the calendar year of any payment or distribution under
this Agreement. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, if the Participant is a “specified employee” within
the meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company), amounts that constitute “nonqualified
deferred compensation” subject to Section 409A of the Code that would otherwise
be payable by reason of the Participant's Termination of Service during






--------------------------------------------------------------------------------




Restricted Stock Unit Award Agreement
Page 5 of 6





the six (6)-month period immediately following such Termination of Service shall
instead be paid or provided on the first business day following the date that is
six (6) months following the Participant’s Termination of Service. If the
Participant dies following the Termination of Service and prior to the payment
of any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the designated beneficiary of the Participant pursuant to
Section 13(f) of the Plan within forty-five (45) days following the date of the
Participant's death.


b.
This Agreement shall be subject to amendment, with or without advance notice to
the Participant, and on a prospective or retroactive basis, including, but not
limited to, amendment in a manner that adversely affects the rights of the
Participant, to the extent necessary to effect compliance with Section 409A of
the Code. Notwithstanding anything contained in this Agreement or the Plan, the
Company shall have no liability whatsoever for or in respect of any decision to
take action to attempt to comply with Section 409A of the Code, any omission to
take such action or for the failure of any such action taken by the Company to
so comply.



8.
Cancellation of Award. The Committee has the right to cancel for no
consideration all or any portion of the Award in accordance with Section 2(d) of
the Plan if the Committee determines in good faith that the Participant has done
any of the following: (i) been convicted of, or plead guilty or nolo contendere
to, a charge of commission of a felony under federal law or the law of the state
in which such action occurred; (ii) committed fraud; (iii) embezzled; (iv)
disclosed confidential information or trade secrets; (v) was terminated for
Cause; (vi) engaged in any activity in competition with the business of the
Company or any Subsidiary or Affiliate of the Company; or (vii) engaged in
conduct that adversely affected the Company.



The Delegate shall have the power and authority to suspend the vesting of or the
right to receive the Settlement Shares in respect of all or any portion of the
Award if the Delegate makes in good faith the determination described in the
preceding sentence. Any such suspension of an Award shall remain in effect until
the suspension shall be presented to and acted on by the Committee at its next
meeting. This Section 8 shall have no application following a Change in Control.
9.
Compliance with Laws and Regulations. The Award and the obligation of the
Company to deliver the Settlement Shares subject to the Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.



10.
Binding Nature of Plan. The Award is subject to the Plan. The Participant agrees
to be bound by all terms and provisions of the Plan and related administrative
rules and procedures, including, without limitation, terms and provisions and
administrative rules and procedures adopted and/or modified after the granting
of the Award. If any provisions hereof are inconsistent with those of the Plan,
the provisions of the Plan shall control, except to the extent expressly
modified herein pursuant to authority granted under the Plan.



11.
Notices. Any notice to the Company under this Agreement shall be in writing to
the following address or facsimile number: Human Resources - Total Rewards,
Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX 75201; Facsimile
Number: 214-462-4430. The Company shall address any notice to the Participant to
his or her current address according to the Company’s personnel files. All
written notices provided in accordance with this Section 11 shall be deemed to
be given when (a) delivered to the appropriate address(es) by hand or by a
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile to the appropriate facsimile number, with confirmation by telephone of
transmission receipt; or (c) received by the addressee, if sent by U.S. mail to
the appropriate address or by Company inter-office mail to the appropriate mail
code. Either party may designate in writing some other address or facsimile
number for notice under this Agreement.



12.
Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.



13.
Successors. This Agreement shall be binding upon and inure to the benefit of the
successors of the respective parties.






--------------------------------------------------------------------------------




Restricted Stock Unit Award Agreement
Page 5 of 6



14.
No Right to Continued Employment. Nothing in the Plan or this Agreement shall
confer on the Participant any right to continue in the employment of the Company
or its Affiliates for any given period or on any specified terms nor in any way
affect the Company’s or its Affiliates’ right to terminate the Participant’s
employment without prior notice at any time for any reason or for no reason.



15.
Voluntary Participation. Participation in the Plan is voluntary. The value of
the Award is an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.



16.
Recoupment. In addition to the cancellation provisions of Sections 5 and 8, RSUs
granted pursuant to this Agreement shall be subject to the terms of the
recoupment (clawback) policy adopted by the Company as in effect from time to
time, as well as any recoupment/forfeiture provisions required by law and
applicable to the Company or its subsidiaries; provided, however, unless
prohibited by applicable law, the Company’s recoupment (clawback) policy shall
have no application to the Award following a Change in Control.



IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and accepted by the Participant, both as of the day and
year first above written.


COMERICA INCORPORATED
By: ________________________
Name:
Title:
 








